Fourth Court of Appeals
                                San Antonio, Texas
                                     August 28, 2013

                                   No. 04-12-00816-CV

                                     Daniel A. BASS,
                                        Appellant

                                            v.

                     COMMISSION FOR LAWYER DISCIPLINE,
                                  Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-19911
                 The Honorable Mollee Bennett Westfall, Judge Presiding


                                     ORDER
      Appellant's second request for reporter's record is hereby GRANTED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2013.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court